DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No. Claims 1-10, 12-17, 19-22, and 35-36 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 4, 8, 15, 19, and 35 are amended.  Claims 11, 18, 23-34, and 37 are cancelled.

Response to Amendment
	The amendments filed on 16 Feb. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the objection to claims 4, 8, 11, and 19 because of minor informalities is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 8, 15, and 35 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.
	In view of Applicants amendments, the rejection of claims 15-16 and 19-22 under 35 USC 102(a)(1) as being anticipated by Li et al. (Nucl. Med. Biol.; published 2011) is withdrawn).
	In view of Applicants amendments, the rejection of claims 1-3 and 5 as being anticipated by Chen et al. (Nucl. Med. Biol.; published 2012) is withdrawn.


Specification
	The amendments to the specification filed on 16 Feb. 2022 have been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-10, 12-17, 19-22, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Nucl. Med. Biol.; published 2012), in view of Li et al. (Nucl. Med. Biol.; published 2011), in further view of Conti et al. (US 6,331,287 B1; issued 18 Dec. 2001) for the reasons cited in the 16 Nov. 2021.

Applicants Arguments
	Applicants assert that Li’s automated system for the synthesis of [18F]FMAU failed to predominantly produce the beta form of [18F]FMAU.  The unautomated method in Li did predominantly produce the beta form of [18F]FMAU.  A person of ordinary skill would not have looked to Li for its teachings on automation, and certainly would not have had a reasonable expectation of success that modifying the system of Chen with the automation of Li would result in efficient production of the beta form of [18F]FMAU.  Neither Chen not Li describe a system comprising sodium methoxide.  It cannot be disputed that potassium methoxide releases a different ion into the chemical reaction which can have a significant effect on downstream reactions.  Both Chen and Li fail to disclose a unit dose of [18F]FMAU wherein the [18F]FMAU is diluted to less than or equal to about 25 mCi per unit dose, thereby generating a dose of [18F]FMAU. 

16 Feb. 2022 have been fully considered but they are not persuasive. Chen teaches a one pot radiosynthesis of 2’-deoxy-2’-[18F]fluoro-5-methyl-1-β-arabinofuranosyluracil ([18F]FMAU).  At pg. 1020, Chen teaches that the new method can be applied to the radiosynthesis of other 2’-[18F]fluoro-2’-deoxy-arabino-5-substituted pyrimidine nucleoside derivatives and compatible with commercially available radiosynthesis modules used for production of cGMP-compliant radiotracers.  At pg. 1024, Chen teaches that the new approach utilized a simplified one-pot reaction condition, which is compatible with available automated methods.  A fully automated microwave assisted one pot synthesis of [18F]FMAU can be achieved under new reaction condition.  In Chen, the β-anomer selectivity was also enhanced under microwave with α/β anomer ratio of 1:2, wherein α/β anomer ratio was about 2:3 using conventional heating.  There is a teaching, suggestion and motivation in Chen automate the one-pot radiosynthesis of [18F]FMAU while using microwave conditions to enhance the α/β anomer ratio.  It would have been obvious to a person of ordinary skill in the art to automate the method in Chen in order to gain the advantageous use of [18F]FMAU as a routine PET tracer for clinical studies.  Chen does disclose the use of sodium methoxide.  At scheme 1, Chen discloses the following reaction 
    PNG
    media_image1.png
    182
    474
    media_image1.png
    Greyscale
.  The abbreviation NaOMe refers to sodium methoxide.  At columns 6 and 10, Conti teaches that in general about 5 mCi to about 25 mCi of radiolabeled material in physiological saline or equivalent is administered intravenously to a human or animal prior to human or animal subject prior to 11C]FMAU.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the system or method of Chen so that the [18F]FMAU is diluted to less that or equal to about 25 mCi per unit dose thereby generating a the unit dose of [18F]FMAU in compliance with CGMPs as taught by Conti because it would advantageously enable [18F]FMAU at the appropriate dose for imaging.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 12-17, 19-22, and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,912,319 B2, in view of Chen et al. (Nucl. Med. Biol; published 2012) and Conti et al. (US 6,331,287 B1; issued 18 Dec. 2001) for the reasons cited in the Office action filed on 16 Nov. 2021. 


Applicants Arguments
	The deficiencies of Chen and Conti are discussed above.  The claims do not teach a person of ordinary skill in the art to use sodium methoxide. 

Applicant's arguments filed 16 Feb. 2022 have been fully considered but they are not persuasive. Chen and Conti are not deficient for the reasons discussed above.  Chen does disclose the use of sodium methoxide.  At scheme 1, Chen discloses the following reaction 
    PNG
    media_image1.png
    182
    474
    media_image1.png
    Greyscale
.  The abbreviation NaOMe refers to sodium methoxide.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claim 1 is indefinite because claim 1 is directed to a system for producing a unit dose of [18F]FMAU.  However claim 1 as amended requires the method step of wherein the [18F]-FMAU is diluted to less than or equal to about 25 mCi per unit dose, thereby generating a unit dose of [18F]FMAU.  It is not clear how this limitation structurally modifies the system for producing a unit dose of [18F]FMAU.  Similarly, instant claim 8 is indefinite because instant claim 8 is directed to an automated synthesis module for synthesizing a unit dose of [18F]FMAU in compliance with CGMPs. However, claim 8 18F]FMAU is diluted to less than or equal to about 25 mCi per unit dose, thereby generating the unit dose of [18F]FMAU in compliance with GCMPs.  It is not clear what structural components are necessary so that [18F]FMAU is diluted to less than or equal to about 25 mCi per unit dose thereby generating the unit dose of [18F]FMAU in compliance with CGMPs.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618